Citation Nr: 1709073	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-04 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected pes planus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel



INTRODUCTION

The Veteran had active service from November 1976 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2010 and April 2013, the Board remanded this issue for additional development and consideration.  All requested actions have been completed and the claim is once again before the Board. 


FINDING OF FACT

The preponderance of the lay and medical evidence shows that the Veteran's lumbar spine disorder was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to a service-connected disability.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service or a service-connected disability; and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify was satisfied by letters sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examination in April 2010 and May 2013.  Further, the Board obtained an opinion from a specialist at a VHA (Veterans Health Administration) facility in January 2013.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in April 2010 and April 2013, the Board remanded the claim for additional development.  The Board finds that the AOJ substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection

The Veteran is seeking service connection for a lumbar spine disorder.  He argues that he has a back disorder that is due to his military service.  In the alternative, he contends that his service-connected pes planus of the left foot has either caused or aggravated his lumbar spine disorder.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, under the facts of this case the regulatory change does not impact the outcome of the appeal as the preponderance of the evidence weighs against a finding of a relationship between the Veteran's claimed lumbar spine disorder and any service-connected disability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes the Veteran has been diagnosed with congenital narrowing of the lumbar spine with degenerative disc disease and degenerative joint disease.  See April 2010 and April 2013 VA Examinations.  Therefore, the merits of this claim pertain to whether the diagnosed lumbar spine disorder is either due directly to the Veteran's military service or to his service-connected pes planus of the left foot.  

The service treatment records are silent regarding any complaints, treatment, or diagnoses pertaining to the lumbar spine.  Following service, private and VA treatment records dating from 1996 note the Veteran's consistent complaints of back pain and his resultant treatment for the aforementioned diagnoses, including steroidal injections.  However, no opinion was promulgated in either the private or VA treatment records regarding the etiology of the Veteran's lumbar disorder.

On VA examination in April 2010 the VA examiner noted that the diagnosed congenital narrowing lumbar spine with degenerative disc disease/degenerative joint disease, was not related to service or to the Veteran's service-connected left flat foot disability because there was no evidence of problems with the lumbar spine during service and because pes planus does not cause the lumbar spine problems that the Veteran has.  The examiner added that the Veteran's large/obese frame and history of diabetes with probable neuropathy had set up a significant load on the Veteran's lumbar spine, and was likely the cause of the Veteran's complaints.  Unfortunately, the examiner did not comment as to whether the Veteran's congenital disorder is a disease or defect, or whether the degenerative disc/joint disease was a superimposed disease on the congenital disorder during service.  See 38 C.F.R. § 3.303 (c); see also Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (providing that congenital diseases, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service). 

In November 2012 the Board referred the issue of service connection for a lumbar spine disorder for a VHA expert opinion on causation, including a possible nexus to the Veteran's service-connected left foot pes planus.  In February 2013 a VAMC Chief of Orthopedic Surgery/Professor of Orthopedic Surgery at Northwestern University Feinberg School of Medicine advised that she was unable to comment without looking at x-rays, MRI films, and the report of a "proper examination."  Additionally, while she indicated that the Veteran's "back problem was there before he joined the service," she did not identify the pre-existing disorder or state whether it was subject to worsening or instead is "static and immutable."  As such, the Board again remanded this claim in April 2013 for another etiological opinion.  

In May 2013, the requested opinion was obtained.  After a review of the claims file, the VA examiner determined the Veteran first sought care for his back in 1996.  Further, it was noted that he had a normal x-ray and MRI in 1997, which was 20 years following his miliary service, and showed better than typical for the Veteran's age and an incidental congenital spinal stenosis.  The examiner stated that the present diagnosis of mild degenerative disc disease and degenerative joint disease of the lumbar spine is due to size and age, which are aggravated by diabetes.  The examiner continued on to find that the onset of symptoms pertaining to the lumbar spine were too late and his gait alteration too mild- if even present- to be due to pes planus, or for congenital stenosis to be aggravated by his military service.  Rather, the stenosis, although able to be aggravated, was not and was of little importance being mild.  The examiner concluded stating the stenosis is becoming a factor as the size related degenerative joint/ disc disease begins to further narrow the canal.

As the May 2013 VA opinion from was rendered following a review of the claims file, consideration of all the evidence, and contains a rationale for the conclusions reached, the Board accords this opinion great probative weight in determining the etiology of the claimed disorder.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  
 
To the extent that the Veteran himself believes that his current back disability is related to his active, or to his service-connected bilateral pes planus, the Board notes that he is competent to describe the symptoms associated with his disorder, such as pain, which are readily observable by laypersons.  Indeed, he has done so during his VA examinations and in his written statements submitted during the course of his appeal.  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of his pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In addition, the affect one disability has upon another involves complex medical issues, particularly as here when it involves two different disease processes.  Consequently, the Board finds that competent medical evidence is required to resolve this matter.  Further, this is consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the Veteran's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  The Board has already determined that the Veteran's contentions do not constitute competent medical evidence.  The Board finds the opinion of the May 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.

Finally, the Board notes the Veteran is receiving disability benefits from the SSA due to his psychiatric disorders.  In the favorable SSA decision, the Administrative Law Judge noted complaints pertaining to the lumbar spine; however, there is no etiological statement as to the origin of the lumbar pain.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim under either direct or secondary service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disorder is denied. 



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


